DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 5/24/2022 is acknowledged.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 4 cites “the N-type semiconductor film comprises GaInN” is not clear when reading into claim 1. Claim 1 requires “the N-type semiconductor film and the light-emitting layer both comprises AlGaN”, hence they are contradicted to each other. It is suggested to revise claim 4 to avoid any further confusion. 
For best understanding and examination purpose, the claim will be considered as is and/or based on any applicable prior arts. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shur et al. (US 2014/0064314) in view of Wong et al. (US 2007/0111345).  
	Re claims 1, 7 & 8, Shur teaches, Fig. 2, [0034, 0036, 0037], an ultraviolet light-emitting diode, comprising: 
-a transparent substrate (12); 
-an N-type semiconductor layer (16) disposed on the transparent substrate, wherein the N-type semiconductor layer (16) has a first portion and a second portion; 
-a light-emitting layer (18), a P-type semiconductor layer (20), a P-type contact layer (22), and a P-type contact (26) sequentially stacked on the first portion of the N-type semiconductor layer; 
-an N-type semiconductor film (n-type contact 30) disposed on the second portion of the N-type semiconductor layer (16) and separated from the light-emitting layer (18), wherein the N-type semiconductor film (30) and the light-emitting layer both comprise AIGaN [0035- 0037] or wherein the N-type semiconductor layer (16), the light-emitting layer (18), the P-type semiconductor layer (20), and the N-type semiconductor film (30) all comprise AlGaN [0035-0037]; and 
-an N-type contact (n-type metal 28 or 34) disposed on the N-type semiconductor film (30).

    PNG
    media_image1.png
    399
    400
    media_image1.png
    Greyscale

Shur does not teach a transparent substrate. 
Wong teaches a use of UV transparent substrate [0041].  
As taught by Wong, one of ordinary skill in the art would utilize the above teaching and incorporate into Shur to obtain a transparent substrate as claimed, because transparent substrate is known and widely used in the art to achieving higher device qualify and higher device performance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Wong in combination Shur due to above reason. 
Shur/Wong does not explicitly teach an aluminum content in the AlGaN of the N-type semiconductor film is smaller than an aluminum content in the AlGaN of the light-emetting layer or wherein an energy gap of the N-type semiconductor film is smaller than an energy gap of the light-emitting layer. 
Shur does teach “It was found that the material properties of AlxGa1-xN alloys change as the amount of aluminum in the alloy is increased” [0006] ”the sets of barriers and wells are each formed of a group III nitride material where each barrier comprises a higher aluminum content (molar fraction) than the adjacent well(s) “[0045] & “Variation of the molar fraction throughout a layer results in variation in the index of refraction and the band gap energy of the layer” [0005]; and Wong teaches “high aluminum content multiple quantum well active region” (claim 5). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Shur/Wong to obtain an aluminum content in the AlGaN of the N-type semiconductor film is smaller than an aluminum content in the AlGaN of the light-emetting layer or wherein an energy gap of the N-type semiconductor film is smaller than an energy gap of the light-emitting layer, because it involves only routine skill in the art, without undue experimentation, to achieve necessary aluminum content and energy gap for UV LEDs and to improve device performance/quality. 
Re claim 2, Shur/Wong does explicitly teach the N-type semiconductor layer comprises AlyGa1-yN and y is between 0.55 and 065. 
Shur does teach “Illustrative group III nitride materials include binary, ternary and quaternary alloys such as, AlN, GaN, InN, BN, AlGaN, AlInN, AIBN, AlGaInN, AlGaBN, AlInBN, and AlGaInBN with any molar fraction of group III elements” [0035] & “The molar fractions given by x, y, and z can vary between the various layers 16, 18, and 20” [0036]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught by Shur to obtain the N-type semiconductor layer comprises AlyGa1-yN and y is between 0.55 and 065, because it aids in achieving a more optimal semiconductor material for light emitting/transmission applications.  
Re claims 3 & 9, Shur/Wong does not explicitly teach a doping concentration of silicon of the N-type semiconductor film is greater than 1E18 1/cm3. 
Shur does teach “modulation doping of the layer 22 can be utilized to create a variation of acceptor concentration within the layer that exceeds approximately 1x1018 1/cm3” [0052]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Shur to obtain a doping concentration of silicon of the N-type semiconductor film is greater than 1E18 1/cm3, because silicon is a known material in the art and because doping concentration is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited concentration through routine experimentation to achieve desired characteristics of the formed device.
 Re claims 4 & 10, Shur teaches the N-type semiconductor film comprises GaN or GaInN [0035].
Re claims 5 & 11, Shur/Wong does not explicitly teach a thickness of the N-type semiconductor film ranges from 1 to 1000 nm. 
Shur does teach “an illustrative device configuration can include a layer that is 200 nanometers thick and has a lateral cross sectional area of 200 micrometers by 200 micrometers, a target voltage drop of one Volt across the layer, and an operating current of 0.02 Amperes” [0065].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Shur to obtain a thickness of the N-type semiconductor film ranges from 1 to 1000 nm, because it aids in achieving desired dimension of a formed device, and because thickness of a layer is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve desired characteristics of the formed device.

5.	Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shur as modified by Wong as applied to claims 1 & 7 above, and further in view of Jiang et al. (US 2016/0233370).
The teachings of Shur/Wong have been discussed above. 
Re claims 6 & 12, Shur/Wong does not teach the N-type contact comprises any one of Ti, Ni, Al, Pd, Rh, Pt, Au, and Cr, or an alloy thereof.
Jiang teaches “the n-type contact 18 includes subsequent layers of titanium, aluminum, titanium, and gold” [0029]. 
As taught by Jiang, one of ordinary skill in the art would utilize the above teaching materials to obtain the N-type contact comprising any one of Ti, Ni, Al, Pd, Rh, Pt, Au, and Cr, or an alloy thereof as claimed, because these materials are known and widely used in the art as contacts, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jiang in combination Shur/Wong due to above reason. 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/31/2242